In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                               NO. 09-17-00029-CR
                           ____________________

                     SURI SADI CONTRERAS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________

                    On Appeal from the 411th District Court
                             Polk County, Texas
                           Trial Cause No. 24796
________________________________________________________________________

                          MEMORANDUM OPINION

      After the trial court denied his motion to suppress evidence, appellant Suri

Sadi Contreras (Contreras or Appellant) pleaded guilty to the felony offense of

possession of a controlled substance with intent to deliver. See Tex. Health & Safety

Code Ann. § 481.112(d) (West 2017). The trial court found Contreras guilty and, in

accordance with the plea agreement, assessed punishment at twenty-two years of

confinement. On appeal, Contreras challenges the trial court’s denial of Contreras’s


                                         1
motion to suppress. None of the parties requested findings of fact or conclusions of

law from the trial court and none were provided by the trial court.

      We affirm the trial court’s judgment.

                               Suppression Hearing

      On or about November 16, 2016, Contreras filed a motion to suppress, which

alleged, in relevant part, that all tangible evidence seized and statements illegally

obtained should be suppressed because they were seized without a warrant, probable

cause, or other lawful authority in violation of Contreras’s rights pursuant to the

Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States Constitution

and Article I, Sections 9, 10 and 19 of the Constitution of the State of Texas.

Contreras alleged that “[t]he actions of the Polk County Sheriff’s Office violated

[Contreras’s] constitutional and statutory rights[.]” Contreras also alleged in his

written motion to suppress that the affidavit upon which the search warrant was

issued was improperly and illegally executed, and that the warrant was illegally

issued because of a lack of probable cause.

      At the suppression hearing, the Defendant objected to the search warrant on

the basis that it was “improperly secured” and “not properly given under probable

cause[,]” and then stated, “other than that, I don’t object to it being offered.” The




                                         2
trial court overruled the defendant’s objection.1 Contreras also argued that the

encounter was a show of force by the police and a raid rather than a valid “knock

and talk.”

      The State argued at the suppression hearing that while the State was

conducting a “knock and talk,” the “situation changed” when the officers heard

noises inside the house that led them to believe that evidence was being destroyed

and that officer safety was also an issue, thereby creating exigent circumstances. The

State argued in the alternative that Contreras and his co-defendant abandoned the

drugs when they put it through a hole in the ground or floor and then it became the

property of the owner of the real estate (someone other than Contreras), and that

Contreras lacked standing to challenge the search warrant. The trial court denied the

motion to suppress.

                 Evidence Presented At The Suppression Hearing

      At the suppression hearing, the State presented testimony from a Polk County

Sheriff’s Deputy. The Deputy testified that he conducted a traffic stop on Ricky

Freeman on May 4, 2016. According to the Deputy, Freeman was found to be in



      1
        The defendant did not object to the video or audio recording. On appeal,
Contreras also does not challenge the affidavit upon which the search warrant was
issued, nor does he make specific complaints about the search warrant that was
obtained by the officers after entry into the building.
                                          3
possession of drugs at the time of the stop, and Freeman informed the Deputy that

he had obtained the drugs from two “cartel members[.]” The Deputy testified that he

got his Corporal involved in the investigation and that one of the people involved in

the traffic stop was Norma Felipe. According to the Deputy, Freeman told the

Deputy that the building where Freeman obtained the drugs was behind a residence

in Polk County, Texas, the building “looked like a portable building,” and it was

located on Felipe’s family’s property. The Deputy testified that he was familiar with

the building. The Deputy explained that Freeman also informed him that the alleged

“cartel members” were armed and had a “large cache of drugs[]” inside the building.

The Deputy testified that after the traffic stop he did not believe he had probable

cause to get a search warrant for the building, and he “wanted to conduct a knock

and talk in order to see if they would allow [him] entry and talk to them to see if [he]

could gain probable cause[.]”

      The Deputy, his Corporal, and “a few other officers,” possibly four or five, all

dressed in uniforms, went to the building later that night “to confirm and ask [the

occupants of the building] about it, to conduct a knock and talk.” The Deputy

provided additional details regarding the encounter at the building:

      [Prosecutor]: Once you announced yourselves and knocked on the door,
      did you hear something happening inside the building?


                                           4
      [Deputy]: Yes, ma’am, lots of moving, lots of loud noise. Sounded like
      they were either getting something ready or trying to destroy evidence.

      [Prosecutor]: So what did you do?

      [Deputy]: We kept announcing ourselves over and over and over.
      Corporal Javier was saying in Spanish to open the door. I was telling
      them to open the door. The co-defendant looked out of the window
      several times, seeing us. I mean, he made eye contact with Corporal
      Javier.
             Eventually I kicked the door; and we were able to take [Contreras
      and a co-defendant] into custody, actually to detain them so that we
      were -- we were able to secure the scene.

      According to the Deputy, after entering the building he did a protective sweep

of the building for law enforcement’s safety. The Deputy testified that he saw in

plain view torch lighters and a scale, which he explained are items commonly used

in dealing narcotics, and it made him believe that there had been drug activity in the

building. He explained he also saw a “stand-up shower[]” torn away from the wall

and a hole in the floor, which he believed to be consistent with one of the officer’s

reports that someone “may have been trying to get out of the back at one point in

time.” After obtaining a search warrant, law enforcement searched the building and

found the following items: a meth pipe in the bedroom area, a large quantity of

methamphetamine that had been dropped through the hole where the shower had

been, a small safe, an Altoids can full of Xanax, an AR-15 concealed under a desk,

a knife, and a collapsible baton. The search warrant and the video recording from a

                                          5
body camera were both admitted into evidence. The Deputy agreed that the officers

had their guns drawn when they approached the building.

                                 Standard of Review

      We review a trial court’s ruling on a motion to suppress under a bifurcated

standard of review. Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010).

We review the trial court’s factual findings for an abuse of discretion, but review the

trial court’s application of the law to the facts de novo. Turrubiate v. State, 399
S.W.3d 147, 150 (Tex. Crim. App. 2013). At a suppression hearing, the trial court is

the sole trier of fact and judge of the credibility of the witnesses and the weight to

be given their testimony, and a trial court may choose to believe or to disbelieve all

or any part of a witness’s testimony. Valtierra, 310 S.W.3d at 447; Wiede v. State,

214 S.W.3d 17, 24-25 (Tex. Crim. App. 2007) (quoting State v. Ross, 32 S.W.3d
853, 855 (Tex. Crim. App. 2000); State v. Ballard, 987 S.W.2d 889, 891 (Tex. Crim.

App. 1999).

      In reviewing a trial court’s ruling, the appellate court does not engage in its

own factual review. St. George v. State, 237 S.W.3d 720, 725 (Tex. Crim. App.

2007). We give almost total deference to the trial court’s determination of historical

facts, “especially if those are based on an assessment of credibility and demeanor.”

Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010). We give the same

                                          6
deference to the trial court’s conclusions with respect to mixed questions of law and

fact that turn on credibility or demeanor. State v. Ortiz, 382 S.W.3d 367, 372 (Tex.

Crim. App. 2012). We review purely legal questions de novo as well as mixed

questions of law and fact that do not turn on credibility and demeanor. State v.

Woodard, 341 S.W.3d 404, 410 (Tex. Crim. App. 2011); Crain, 315 S.W.3d at 48.

      In the absence of any findings of fact, either because none were requested or

none were spontaneously made by the trial court, an appellate court must presume

that the trial court implicitly resolved all issues of historical fact and witness

credibility in the light most favorable to its ultimate ruling. State v. Elias, 339 S.W.3d
667, 674 (Tex. Crim. App. 2011) (citing Ross, 32 S.W.3d at 857); see also Aguirre

v. State, 402 S.W.3d 664, 667 (Tex. Crim. App. 2013) (Cochran, J., concurring) (“in

the absence of specific findings, an appellate court’s hands are tied, giving it little

choice but to ‘view the evidence in the light most favorable to the trial court’s ruling

and assume that the trial court made implicit findings of fact that support its ruling

as long as those findings are supported by the record[]’”) (quoting Ross, 32 S.W.3d

at 855). We afford the prevailing party the strongest legitimate view of the evidence

and all reasonable inferences that may be drawn from that evidence. State v. Duran,

396 S.W.3d 563, 571 (Tex. Crim. App. 2013). We will uphold the trial court’s ruling

if it is reasonably supported by the record and is correct on any theory of law

                                            7
applicable to the case. State v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014);

Arguellez v. State, 409 S.W.3d 657, 662-63 (Tex. Crim. App. 2013); Ross, 32
S.W.3d at 855.

      A motion to suppress evidence is a specialized means of objecting to the

admissibility of evidence. Galitz v. State, 617 S.W.2d 949, 952 n.10 (Tex. Crim.

App. 1981). As such, a motion to suppress must meet the requirements of an

objection. Carroll v. State, 911 S.W.2d 210, 218 (Tex. App.—Austin 1995, no pet.);

Mayfield v. State, 800 S.W.2d 932, 935 (Tex. App.—San Antonio 1990, no pet.). To

preserve an issue involving the admission of evidence for appellate review, the

objection must inform the trial court why, or on what basis, the evidence should be

excluded, but generally need not spout “magic words.” Ford v. State, 305 S.W.3d
530, 533 (Tex. Crim. App. 2009); see also Tex. R. App. P. 33.1(a)(1)(A) (error is

preserved when the record shows that a “complaint was made to the trial court by a

timely request, objection, or motion that . . . stated the grounds for the ruling that the

complaining party sought from the trial court with sufficient specificity to make the

trial court aware of the complaint, unless the specific grounds were apparent from

the context[]”).

      The objection must be sufficiently clear that opposing counsel and the trial

court have an opportunity to address or correct the purported deficiency. Ford, 305
8
S.W.3d at 533. It is well established that “shotgun objections” generally citing many

grounds for an objection without argument preserve nothing for appeal. Johnson v.

State, 263 S.W.3d 287, 290 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d,

untimely filed); Webb v. State, 899 S.W.2d 814, 818 (Tex. App.—Waco 1995, pet.

ref’d). Likewise, a motion to suppress asserting multiple grounds that are not argued

during the suppression hearing will not preserve the subsequently unasserted

grounds for appeal. See Johnson, 263 S.W.3d at 289-90; Morgan v. State, No. 05-

94-01135-CR, 1996 WL 223551, at **4-5 (Tex. App.—Dallas Apr. 30, 1996, pet.

ref’d) (not designated for publication). Additionally, an issue on appeal that does not

comport with the objection made at the suppression hearing or trial presents nothing

for appellate review. Ibarra v. State, 11 S.W.3d 189, 197 (Tex. Crim. App. 1999);

Harris v. State, 475 S.W.3d 395, 403 (Tex. App.—Houston [14th Dist.] 2015, pet.

ref’d); Wright v. State, 154 S.W.3d 235, 241 (Tex. App.—Texarkana 2005, pet.

ref’d).

                                         Analysis

          In a single appellate issue, Contreras argues the trial court erred in denying

his motion to suppress because Contreras “was denied fourth amendment protection

of unwarranted search and seizure as violated by law enforcement during their

‘knock and talk[.]’” Appellant specifically argues on appeal that law enforcement’s

                                             9
actions did not constitute a “knock and talk” but instead amounted to “a raid by

armed law enforcement personnel[,]” thereby violating his “fourth amendment right

and Texas Constitutional right.”

      The State maintains that after receiving information from Freeman regarding

“drug cartel” members and a cache of drugs, and while conducting a “knock and

talk,” exigent circumstances developed that justified the warrantless entry.

According to the State, the exigent circumstances were that the occupants were

attempting to destroy evidence. The State also contends there was an issue of officer

safety. In the alternative, the State argues that even if the initial entry into the

building without a warrant was improper, Contreras does not have standing to

contest the seizure of the methamphetamine because he had abandoned the property

prior to any police misconduct.2

      The Fourth Amendment and Article I, Section 9 of the Texas Constitution,

protect a citizen from unreasonable searches and seizure. See U.S. Const. amend.



      2
         Contreras asserts in the “Statement of Facts” section of his appellate brief
that “[t]he suppression hearing was based on the resulting entrance, search and arrest
of Appellant and his co-defendant Javier Martinez Calderon at their residence.” The
State in its appellate brief noted that “the State has no objection to the appellant’s
statement of the facts, except that appellant refers to the structure at issue as a
residence, while the testimony described it as a building.” At the suppression
hearing, the Deputy made a reference to the structure as a “residence” but then he
also explained that it was a building behind a residence.
                                         10
IV; Tex. Const. art. I, § 9. When a defendant moves to suppress evidence based on

a warrantless search, the State has the burden of showing that probable cause existed

at the time the search was made and that one of the exceptions to the warrant

requirement existed, such as exigent circumstances, requiring immediate entry,

making obtaining a warrant impracticable. McNairy v. State, 835 S.W.2d 101, 106

(Tex. Crim. App. 1991). Probable cause exists when reasonably trustworthy facts

and circumstances within the knowledge of the police officer on the scene would

lead him to reasonably believe that evidence of a crime will be found. See id. If

probable cause exists, exigent circumstances may require immediate, warrantless

entry by officers who are (1) providing aid to persons whom law enforcement

reasonably believes are in need; (2) protecting police officers from persons whom

they reasonably believe to be present, armed, and dangerous; or (3) preventing the

destruction of evidence or contraband. Gutierrez v. State, 221 S.W.3d 680, 685 (Tex.

Crim. App. 2007). In this case, the State relies on the third type of circumstance.

Generally, to show that warrantless entry was necessary to prevent the destruction

of contraband, the primary consideration is “whether there is proof that the officer

reasonably believed that removal or destruction of evidence was imminent.”

Turrubiate, 399 S.W.3d at 153 (citing Kentucky v. King, 563 U.S. 452, 470 (2011)).

Factual considerations may include whether the possessors of the contraband were

                                         11
aware that police were pursuing them, how readily the contraband could be disposed

of, as well as police familiarity with behavior of people involved in narcotics sale

and distribution. Id. at 151.

      The United States Supreme Court examined a warrantless search in Kentucky

v. King. In King, the police made a warrantless entry into an apartment after

knocking on the apartment door while searching for a suspected drug dealer. Id. at

456-57. Uniformed officers chased a drug dealer into an apartment complex. Id. at

456. When the officers entered the complex they lost sight of the suspect and did not

see whether the suspect entered an apartment on the left or the right side of the

hallway. Id. The officers smelled “a very strong odor of burnt marijuana[]”

emanating from the apartment on the left. Id. The officers then “approached the door

of that apartment.” Id. The officers “banged” on the apartment door “‘as loud as

[they] could’ and announced, ‘[t]his is the police’ or ‘[p]olice, police, police.’” Id.

When they banged on the door they heard what sounded to them like movement

inside and testified that they believed the occupants were attempting to destroy drug-

related evidence, so they announced they were coming in and then they “kicked in

the door[.]” Id. The officers found King, his girlfriend, and another person smoking




                                          12
marijuana.3 The officers then performed a protective sweep and found marijuana and

powder cocaine in plain view. Id. at 457. In a subsequent search they found more

drugs, cash, and drug paraphernalia. Id. Eventually, the police also entered the other

apartment that was on the right side of the hallway where they found the suspected

drug dealer that they had chased into the building. Id. King was charged with drug

trafficking and he filed a motion to suppress the evidence based upon what he alleged

was an illegal warrantless search and seizure. Id. at 457. The trial court denied the

suppression motion and the Kentucky Court of Appeals affirmed. Id. The Kentucky

Supreme Court reversed, concluding that the police created the exigency to avoid

the warrant requirement. Id. at 458. The United States Supreme Court reversed. Id.

at 472.

      “[T]he exigent circumstances rule applies when the police do not gain entry

to premises by means of an actual or threatened violation of the Fourth Amendment.”

Id. at 469. Subsequent to the Court’s opinion in King, the Supreme Court reaffirmed

that, “a police officer not armed with a warrant may approach a home and knock

precisely because that is ‘no more than any private citizen might do.’” Florida v.



      3
        King’s girlfriend leased the apartment; King’s child lived in the apartment;
and, King stayed there part of the time. Kentucky v. King, 563 U.S. 452, 457 n.1
(2011). The State of Kentucky conceded that King had Fourth Amendment standing
to challenge the search. Id.
                                         13
Jardines, 569 U.S. 1, 8 (2013) (quoting King, 563 U.S. at 469). In Jardines, the

Supreme Court affirmed the suppression of evidence gained by entry of the police

into the curtilage of the defendant’s residence with a drug-sniffing dog.4 Id. at 11-

12.

      In the present case, the trial court heard testimony from one witness, a Polk

County Deputy Sheriff. The Deputy testified that during a traffic stop he learned

from Freeman that Freeman acquired drugs from two “cartel members” who could

be found in a building located behind a residence in Polk County, and that the alleged

“cartel members” had an assault weapon, described by Freeman as an “AK-47.”

Freeman told the Deputy that they also had a “large cache of drugs[]” in the building.

The Deputy testified that he decided to conduct a “knock and talk” because he did

not believe he could get a warrant based simply upon the information obtained from

Freeman. According to the officer, after knocking on the door and announcing

themselves as the police, exigent circumstances developed and the officers believed

the occupants were destroying contraband. According to the Deputy, after knocking

on the door and announcing themselves as the police, the suspects began moving

around and making noises inside the building leading the officers to believe the



      4
        Unlike Jardines, Contreras has not made a “curtilage” argument on appeal,
nor did he make such argument at the suppression hearing.
                                         14
suspects were attempting to destroy evidence. On cross examination, the Deputy

further explained that although the officers approached the building with weapons

drawn, given the information provided by Freeman, officer safety required that they

conduct the “knock and talk” in a manner to protect the officers.

      Viewing the evidence in a light most favorable to the trial court’s ruling, as

we must, the trial court could have reasonably concluded from the evidence

submitted in the hearing that, given the totality of the circumstances and information

known to the officers at the time the officers made the entry into the building, the

Deputy reasonably believed that the occupants of the building were armed,

possessed illegal drugs, and were attempting to destroy evidence. Based on the

record before us, we conclude that the trial court could have implicitly found that

the officers had probable cause and that exigent circumstances existed at the time

the officers entered the building. The trial judge as the sole judge of the credibility

of the witness, could have believed the officer’s testimony, and could have

concluded that it was reasonable for the Deputy to believe that any further delay

would result in the destruction of evidence or contraband. See Pache v. State, 413
S.W.3d 509, 512-13 (Tex. App.—Beaumont 2013, no pet.).5 If an officer has


      5
        In Pache, we distinguished the facts therein from the facts in Turrubiate v.
State, 399 S.W.3d 147 (Tex. Crim. App. 2013), stating as follows:

                                          15
probable cause coupled with an exigent circumstance, the Fourth Amendment will

tolerate a warrantless search. Gutierrez, 221 S.W.3d at 685; see also King, 563 U.S.

at 470.



      The only facts purportedly establishing exigent circumstances in
      Turrubiate were the odor of marijuana and the defendant’s knowledge
      that a police officer was at his door. Id. at 154. “Lacking [wa]s the
      additional evidence discussed in King of attempted or actual destruction
      based on an occupant’s movement in response to the police knock. We
      require some evidence of exigency beyond mere knowledge of police
      presence and an odor of illegal narcotics.” Id. at 154 (citation and
      footnote omitted).

      [The police officer] had a tip that narcotics were being illegally sold out
      of the home. The officers went to the home. The trial judge was free to
      believe the officers’ testimony that they saw no signs forbidding
      trespass. The odor of an illegal drug was emanating from the trailer.
      Once Pache opened the door and saw the officers, he started running
      through the trailer. Given the context, the officers could reasonably
      believe and the trial court could reasonably conclude Pache was trying
      to get to the illegal drug and destroy it. We conclude [the officers] had
      probable cause that a crime was being committed and that exigent
      circumstances necessitated their immediate entry into the home. It was
      reasonable to believe that a delay to obtain a warrant would result in the
      destruction of the evidence. If an officer has probable cause coupled
      with an exigent circumstance, the Fourth Amendment will tolerate a
      warrantless search. Gutierrez v. State, 221 S.W.3d 680, 685 (Tex. Crim.
      App. 2007); see also King, [563 U.S. at 470] (“Occupants who choose
      not to stand on their constitutional rights but instead elect to attempt to
      destroy evidence have only themselves to blame for the warrantless
      exigent-circumstances search that may ensue.).

Pache v. State, 413 S.W.3d 509, 513 (Tex. App.—Beaumont 2013, no pet.).


                                          16
      In his appellate brief, Contreras relies heavily upon United States v. Gomez-

Moreno, 479 F.3d 350 (5th Cir. 2007), a federal Fifth Circuit case that predates King.

Contreras argues that the “knock and talk” in the present case was improper because

“the officers made a show of force, demanded entrance and raided the residence, all

in the name of a knock and talk.” According to Contreras, “the raid was an

unconstitutional violation of his fourth amendment right and Texas Constitutional

right.” While we are bound by applicable decisions from the United States Supreme

Court on interpretations of the federal constitution, we are not bound by lower

federal court interpretations although we may consider how lower federal courts

have handled the issue. See Guzman v. State, 85 S.W.3d 242, 249 n.24 (Tex. Crim.

App. 2002); Stewart v. State, 686 S.W.2d 118, 121 (Tex. Crim. App. 1984), cert.

denied, 474 U.S. 866 (1985). Subsequent to King, the Fifth Circuit recognized that

the “police created exigency” analysis used by the Fifth Circuit in Gomez-Moreno

“is no longer proper after the United States Supreme Court’s decision in Kentucky

v. King . . . .” United States v. Aguirre, 664 F.3d 606, 611 n.13 (5th Cir. 2011).

Therefore, we are not persuaded by the Gomez-Moreno argument made by Contreras

on appeal.

      Contreras did not argue at the suppression hearing or in his written motion to

suppress that the police created the exigency. Contreras also did not argue that no

                                         17
exigency existed. An Appellant cannot show error in the trial court’s denial of a

motion to suppress based on a legal theory he did not present to the trial court. See

Tex. R. App. P. 33.1(a)(1); Wright v. State, 401 S.W.3d 813, 822 (Tex. App.—

Houston [14th Dist.] pet. ref’d); Crouse v. State, 441 S.W.3d 508, 516-17 (Tex.

App.—Dallas 2014, no pet.); see also Swain v. State, 181 S.W.3d 359, 365 (Tex.

Crim. App. 2005) (“Appellant’s global statements in his pretrial motion to suppress

were not sufficiently specific to preserve the arguments he now makes on appeal.”).

      The State also asserts on appeal that even if the initial warrantless entry into

the building was improper, Contreras does not have standing to contest the recovery

of the methamphetamine because he had abandoned the property prior to any police

misconduct by placing the drugs into the hole in the ground or hole in the floor. We

need not examine whether the property had been abandoned because we have

concluded that the trial court could have reasonably determined that the entry into

the building was based upon probable cause and exigent circumstances. See Tex. R.

App. P. 47.1; Story, 445 S.W.3d at 732. We overrule Appellant’s issue and affirm

the trial court’s judgment.

      AFFIRMED.


                                                    _________________________
                                                       LEANNE JOHNSON
                                                             Justice
                                         18
Submitted on October 31, 2017
Opinion Delivered April 4, 2018
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                      19